MEMORANDUM OPINION
 
No. 04-11-00063-CR
 
IN RE Kenneth MITCHELL
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Sandee Bryan
Marion, Justice
                     Rebecca
Simmons, Justice
                     Marialyn
Barnard, Justice
                
Delivered and
Filed:  February 9, 2011
 
PETITION FOR WRIT OF MANDAMUS DENIED
 
           On January 26, 2011, relator Kenneth Mitchell filed a petition for writ of mandamus,
complaining of the trial court’s failure to rule on his various pro se
motions.  However, counsel has been appointed to represent relator in the
criminal proceeding pending in the trial court for which he is currently
confined.  A criminal defendant is not entitled to hybrid representation.  See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick
v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no
legal duty to rule on pro se motions or petitions filed with regard to a
criminal proceeding in which the defendant is represented by counsel.  See
Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not
abuse its discretion by declining to rule on relator’s pro se motions
filed in the criminal proceeding pending in the trial court.  Accordingly, the
petition for writ of mandamus is denied.  Tex.
R. App. P. 52.8(a).
Additionally,
relator filed an Application for Leave to File Petition for Writ of Mandamus. 
No leave is required to file a petition for writ of mandamus in this court.  Tex. R. App. P. 52.  Therefore,
relator’s motion for leave to file is DENIED as moot. 
PER CURIAM
 
DO NOT PUBLISH




 
 
 
 
 
 




[1]
This proceeding arises out of Cause No. 2010-CR-12264, styled State of Texas
v. Kenneth Mitchell, pending in the 226th Judicial District Court, Bexar
County, Texas, the Honorable Sid L. Harle presiding.